[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
The defendant's motion to dismiss (#101) the plaintiff's complaint is granted. Failure to return process in accordance with the provisions of General Statutes § 52-46a renders an action subject to dismissal. Rogozinski v. American Food ServiceEquipment Corp., 211 Conn. 431, 559 A.2d 1110 (1989). Regarding the plaintiff's request to amend the return date (#103), General Statutes § 52-72 is inapplicable because the late return of process does not suffice to make the return date "defective" within the meaning of the statute. See Compo Bros., Inc. v. City of Stamford,12 Conn. L. Rptr. 679 (November 6, 1994, Lewis, J.). Furthermore, the plaintiff's requested return date of January 3, 1995 falls more than two months after the date of process, September 29, 1994, CT Page 7523 thereby violating General Statutes § 52-48. Accordingly, the plaintiff's motion to amend the return date is denied.
LEWIS, J.